UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0157 Expires:December 31, 2010 Estimated average burden hours per response…… 3 Form N-8F Application for Deregistration of Certain Investment Companies I. General Identifying Information 1.Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): xMerger ¨Liquidation ¨Abandonment of Registration (Note:Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) ¨Election of status as a Business Development Company (Note:Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2.Name of Fund: Delafield Fund, Inc. 3.Securities and Exchange Commission File No.:811-08054 4.Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? ¨ Initial Applicationx Amendment 5.Address of Principal Executive Office (include No. & Street, City, State, Zip Code): 600 Fifth Avenue New York, New York 10020 6.Name, address and telephone number of individual the Commission staff should contact with any questionsregarding this form: Christine Manna Reich & Tang Asset Management, LLC 600 Fifth Avenue New York, New York 10020 (212) 830-5295 cc:Rachael Schwartz, Esq. Paul, Hastings, Janofsky & Walker LLP 75 E 55th Street New York, New York 10022 (212) 318-6275 7.Name, address and telephone number of individual or entity responsible for maintenance and preservationof fund records in accordance with rules 31a-1 and 31a-2 under the Act [17 CFR 270.31a-1, .31a-2]: Reich & Tang Asset Management, LLC 600 Fifth Avenue New York, New York 10020 (212) 830-5200 NOTE:Once deregistered, a fund is still required to maintain and preserve the records described in rules 31-a and 31-a2 for the periods specified in those rules. 8.Classification of fund (check only one): xManagement company; ¨Unit investment trust; or ¨Face-amount certificate company. 9.Subclassification if the fund is a management company (check only one): x Open-end¨ Closed-end 10.State law under which the fund was organized or formed (e.g., Delaware, Massachusetts): Maryland 11.Provide the name and address of each investment adviser of the fund (including sub-advisers) during the last five years, even if the fund’s contracts with those advisers have been terminated: Reich & Tang Asset Management, LLC600 Fifth AvenueNew York, New York 10020 12.Provide the name and address of each principal underwriter of the fund during the last five years, even if the fund’s contracts with those underwriters have been terminated: Natixis Distributors, L.P.(9/1/05 – 9/28/09) 399 Boylston Street Boston, Massachusetts 02116 Reich & Tang Distributors, Inc.600 Fifth AvenueNew York, New York 10020 13.If the fund is a unit investment trust (“UIT”) provide: (a) Depositor’s name(s) and address(es): (b) Trustee’s name(s) and address(es): 14.Is there a UIT registered under the Act that served as a vehicle for investment in the fund (e.g., an insurancecompany separate account)? ¨ Yesx No If Yes, for each UIT state: Name(s): File No.:811- Business Address: 15.(a) Did the fund obtain approval from the board of directors concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? x Yes¨ No If Yes, state the date on which the board vote took place: June 22, 2009 and July 7, 2009. If No, explain: (b)Did the fund obtain approval from the shareholders concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? x Yes¨No If Yes, state the date on which the shareholder vote took place:September 24, 2009 If No, explain: II.Distributions to Shareholders Has the fund distributed any assets to its shareholders in connection with the Merger or Liquidation? x Yes¨No (a) If Yes, list the date(s) on which the fund made those distributions: September 28, 2009 (b) Were the distributions made on the basis of net assets? x Yes¨ No (c) Were the distributions made pro rata based on share ownership? x Yes¨ No (d) If No to (b) or (c) above, describe the method of distributions to shareholders.For Mergers, provide the exchange ratio(s) used and explain how it was calculated: (e) Liquidations only: Were any distributions to shareholders made in kind? ¨ Yes¨ No If Yes, indicate the percentage of fund shares owned by affiliates, or any other affiliation of shareholders: 17.Closed-end funds only: Has the fund issued senior securities? ¨ Yes¨ No If Yes, describe the method of calculating payments to senior securityholders and distributions to other shareholders: 18.Has the fund distributed all of its assets to the fund’s shareholders? x Yes¨No If No, (a) How many shareholders does the fund have as of the date this form is filed? (b) Describe the relationship of each remaining shareholder to the fund: 19.Are there any shareholders who have not yet received distributions in complete liquidation of their interests? ¨ Yesx No If Yes, describe briefly the plans (if any) for distributing to, or preserving the interests of, those shareholders: III.Assets and Liabilities Does the fund have any assets as of the date this form is filed? (See question 18 above) ¨ Yesx No If Yes, (a) Describe the type and amount of each asset retained by the fund as of the date this form is filed: (b) Why has the fund retained the remaining assets? (c) Will the remaining assets be invested in securities? ¨ Yes¨ No 21.Does the fund have any outstanding debts (other than face-amount certificates if the fund is a face-amount certificate company) or any other liabilities? ¨ YesxNo If Yes, (a) Describe the type and amount of each debt or other liability: (b) How does the fund intend to pay these outstanding debts or other liabilities? IV.Information about Event(s) Leading to Request for Deregistration (a)List the expenses incurred in connection with the Merger or Liquidation: (i) Legal expenses:$267,000.00 (ii) Accounting expenses:$0.00 (iii) Other expenses (list and identify separately): $25,349.49 (printing and postage) $39,144.14 (solicitation) (iv)Total expenses (sum of lines (i)-(iii) above):$331,493.63 (b) How were those expenses allocated? Legal Expenses were paid by Reich & Tang Asset Management, LLC, the Fund's Investment Manager. All other expenses were paid by Tocqueville Asset Management, the Investment Manager of The Delafield Fund, a series of The Tocqueville Trust. The Fund did not pay any of the expenses associated with the merger. (c) Who paid those expenses? Legal Expenses paid by Reich & Tang Asset Management, LLC; Other Expenses paid by Tocqueville Asset Management. (d) How did the fund pay for unamortized expenses (if any)? 23.Has the fund previously filed an application for an order of the Commission regarding the Merger or Liquidation? ¨ Yesx No If Yes, cite the release numbers of the Commission’s notice and order or, if no notice or order has been issued, the file number and date the application was filed: V.Conclusion of Fund Business Is the fund a party to any litigation or administrative proceeding? ¨ Yesx No If Yes, describe the nature of any litigation or proceeding and the position taken by the fund in that litigation: 25.Is the fund now engaged, or intending to engage, in any business activities other than those necessary for winding up its affairs? ¨ Yesx No If Yes, describe the nature and extent of those activities: VI.Mergers Only (a)State the name of the fund surviving the Merger:The Delafield Fund, a series of The Tocqueville Trust (b) State the Investment Company Act file number of the fund surviving the Merger: 811-04840 (c) If the merger or reorganization agreement has been filed with the Commission, state the file number(s), form type used and the date the agreement was filed: File number: 333-160721; Form type: N-14; Date filed: July 21, 2009 (d) If the merger or reorganization agreement has not been filed with the Commission, provide a copy of the agreement as an exhibit to this form. VERIFICATION The undersigned states that (i) she has executed this Form N-8F application for an order under section 8(f) of the Investment Company Act of 1940 on behalf of Delafield Fund, Inc., (ii) she is the Secretary of Delafield Fund, Inc., and (iii) all actions by shareholders, directors, and any other body necessary to authorize the undersigned to execute and file this Form N-8F application have been taken.The undersigned also states that the facts set forth in this Form N-8F application are true to the best of her knowledge, information and belief. Name:/s/ Christine Manna Christine Manna Title:Secretary
